Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. 
In response to applicant general argument that the reference to Foote et al (‘203) does not teach one or more park conditions (mirror positions) can be preset set by a user and saved for later and that the reference to Mizuta (‘302) does not teach preset positions of the mirror housing amounts to arguing the references individually.
The examiner states one cannot show nonobviousness by attacking the references 
individually where, as here, the rejection is based on a combination of references.  Note In re 
Keller, 642 F. 2d 413, 208 U.S.P.Q. 871 (CCPA 1981) and In re Merck and Co., 800 F. 2d 1091, 
231 U.S.P.Q. 375 (Fed. Cir. 1986).
	The examiner is only relying on the teachings of Mizuta (‘302) to show that it is well known to use and employ a rear view device with a system including a control unit for controlling one of more selected positons of said rear view device and a memory unit for storing and recalling said one or more of said selected positons of said rear view device. The concept of a rear view device having a housing with a mirror which are movable together as a unit is already taught by the Foote at al (‘203) reference.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al (‘203) in view of  Ichikawa (JP 4-81338) and Mizuta et al (‘302).
Foote et al discloses a rear view device for a motor vehicle comprising a base assembly (16, 116) for arrangement on the motor vehicle (see figures 1 and 6); a moveable head assembly (14, 114) attached to the base assembly (see figures 1 and 6), the moveable head assembly comprising a housing [(14, 14b), (114, 115] and one or more rear view means including a mirror or display (12, 112), and an actuation mechanism (18, 118), the actuation mechanism comprising a fixed part (21, 121) attached to the base assembly and a moveable part (20, 120) attached to the head assembly (see figures 1 and 6), wherein the actuation mechanism allows movement of the moveable part with respect to the fixed part in one or more axes (see paragraphs 0020 and 0025), and, in turn, movement of the housing of the movable head assembly with respect to the base assembly (see paragraphs 0020 and 0025), wherein the actuation mechanism is inherently configured to adjust the rear view device between a plurality of different selected mirror head positions, such as an outboard drive condition, a standard drive condition, a park condition, and a plurality of positions there between due to the fact that the mirror head assembly is adjustable about a generally vertical axis to pivot the mirror head assembly side to side, and wherein an angle of the inward folding of the housing of the movable head assembly with respect to the base assembly is inherently capable of being positioned in the park condition, wherein the actuation mechanism is configured to adjust the rear view device inwardly or outwardly and upwardly or downwardly so that movement inwardly or outwardly is capable of changing the field of view and placing the mirror in the park position using the same actuator (see paragraphs 0020 and 0025) and wherein the actuation mechanism inherently allows a range of angular motion of the rear view device which is greater in the inwardly or outwardly direction than in the upwardly or 
 Ichikawa teaches it is well known to use and employ a movable head assembly to a non-viewing park position on a motor vehicle in the same field of endeavor for the purpose of reducing the chance of the movable head assembly/mirror of the head assembly from damage or alternatively allow a vehicle to enter through an opening of a car garage or tight space, as well known in the art. See figures 2 and 3 along with the associated description thereof.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror head assembly of Foot et al to include a non-viewing park position, as taught by Ichikawa, in order to prevent damage to the movable head assembly or the mirror of the head assembly or alternatively allow the vehicle to enter through an opening of a car garage or tight space, as well known in the art.
Mizuta et al teaches it is well known to use and employ a control unit (4) having a memory unit (3), wherein the memory unit includes a plurality of pre-set memory stored mirror positions in the same field of endeavor for the purpose of adjusting a mirror (M) to a desirable mirror viewing/park positon. See figures 1 and 7 along with the associated description thereof.
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the actuation mechanism of Foot et al to include a control unit having a memory unit, wherein the memory unit imparts a plurality of pre-set stored mirror 
5.	The prior art of U.S. Patent 6,130,514 to Oesterholt et al; U.S. Patent 7,815,324 to Sakata; and U.S. Patent Application Publication 2004/0141245 to Olijnyk et al each teach it is well known to position a movable head assembly to/from a non-viewing park/storage position to an in use position in the same field of endeavor for the purpose of inherently preventing damage to the movable head assembly or mirror of the head assembly or alternatively to allow a vehicle to enter through an opening of a car garage or tight space.
6.	The prior art of U.S. Patent 7,114,817 to Evans et al and U.S. Patent Application Publication 2017/0136950 to Brouwer each teach it is well known to use a memory unit for storing and recalling one or more predetermined rotational positions/settings of a mirror housing corresponding to a certain user preferences.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RDS
May 22, 2021
/RICKY D SHAFER/Primary Examiner, Art Unit 2872